                  Case 1:20-cv-01224-RDB
          - AFFIDAVIT                                          Document 19 Filed 06/04/20 Page 1 of 5
Form 10               OF MAILING ONLY
                                                                                                                    P3296530



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
KNOW YOUR     IX,    ET       AL.,                                                                      index No. 1:20-cV-01224-RDB
                                                                                        PLAINTIFF       Date Filed
                                                     vs   -                                             Office No. 900001-2753
ELISABETH D. DEVOS, ET                 AL.,                                                             Court Date.
                                                                                        DEFENDANT

             STATE OF NEW YORK,               COUNTY OF NEW YORK                 :SS:
MICHAEL ROTH being duly sworn, deposes and says; I am over 18 years of age, not a party to this
action,     reside in the State of New York.
           and
That on Olst day of June, 2020 at a regular postal depository maintained by the United States
at Peck Slip Station, New York, New York, Deponent mailed the copy of
CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND ELECRTRONIC CASE FILING POLICIES AND PROCEDURES MANUAL
to    ELISABETH D. DEVOS, IN HER OFFICIAL CAPACITY AS SECRETARY OF EDUCATION
the    DEFENDANT    at
400 MARYLAND AVENUE, S.W.
WASHINGTON, DC 20202

Copy    mailed by    first           class mail marked        PERSONAL    &   CONFIDENTIAL      not indicating on the outside
thereof, by return address or otherwise that said notice is from                                  an attorney or concerns an
action against the person to be served.

COMMENTS:    COPY MAILED BY             CERTIFIED MAIL RET               RECEIPT REQUESTED # 70200640000071353321

Sworn     to before       me    this
03RD day     of JU        ,    2020

                                                                  MICHAEL ROTH DCA          LN
                                                                                       #2005859
                                                                  PM Legal, LLC
SHAWN D       RBES                                                75 MAIDEN LANE llTH FLOOR
Notary Public, State of                 New   York                NEW YORK,      NY     10038
No. OlF06275296                                                   Reference No: 7-                    -3296530
Qualified in        KINGS COUNTY
Commission Expires 01/28/2021
          -
                         Case 1:20-cv-01224-RDB Document 19 Filed 06/04/20 Page 2 of 5
Form 10       AFFIDAVIT       OF   MAILING ONLY
                                                                                                                  P3296522



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
KNOW YOUR       IX,      ET   AL.,                                                                    index No. 1:20-CV-01224-RDB
                                                                                      PLAINTIFF       Date Filed
                                                   - vs -                                             Office No. 900001-2753
ELISABETH D. DEVOS, ET                  AL.,                                                          Court Date.
                                                                                      DEFENDANT

                STATE OF NEW YORK,                COUNTY OF NEW YORK           :SS:
MICHAEL ROTH being duly sworn, deposes and says; I am over 18 years of age, not a party to this
action,     reside in the State of New York.
              and
That on Olst day of June, 2020 at a regular postal depository maintained by the United States
at Peck Slip Station, New York, New York, Deponent mailed the copy of
CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND ELECRTRONIC CASE FILING POLICIES AND PROCEDURES MANUAL
to    KENNETH       L.   MARCUS,      IN HIS OFFICIAL CAPACITY         AS ASSISTANT SECRETARY FOR        CIVIL   RIGHTS AT THE
UNITED STATES DEPARTMENT OF EDUCATION
the    DEFENDANT         at
400 MARYLAND AVENUE, S.W.
WASHINGTON, DC 20202

Copy    mailed by         first      class mail marked      PERSONAL    &   CONFIDENTIAL      not indicating on the outside
thereof, by return address or otherwise that said notice is from                                an attorney or concerns an
action against the person to be served.

COMMENTS:       COPY MAILED BY            CERTIFIED MAIL               RECEIPT REQUESTED # 70200640000071353338

Sworn     to before me this
03RD day     of JUNE, 202
                                                                MICHAEL ROfH DCA LIC #2005859
                                                                PM Legal, LLC
SHAWN D FORBES                                                  75 MAIDEN LANE llTH FLOOR
Notary Public, State of                  New   York             NEW YORK,      NY     10038
No. OlF06275296                                                 Reference No: 7-                    -3296522
Qualified in KINGS COUNTY
Commission Expires 01/28/2021
                    Case 1:20-cv-01224-RDB Document 19 Filed 06/04/20 Page 3 of 5
Form 10   - AFFIDAVIT    OF   MAILING ONLY
                                                                                                                   P3296555



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
KNOW YOUR     IX,   ET   AL.,                                                                          index No. 1:20-CV-01224-RDB
                                                                                     PLAINTIFF         Date Filed
                                              -   vs   -                                               Office No. 900001-2753
ELISABETH D. DEVOS, ET               AL.,                                                              Court Date.
                                                                                     DEFENDANT

             STATE OF NEW YORK,              COUNTY OF NEW YORK               :SS:

MICHAEL ROTH being duly sworn, deposes and says; I am over 18 years of age, not a party to this
action, and reside in the State of New York.
That on O1st day of June, 2020 at a regular postal depository maintained by the United States
at Peck Slip Station, New York, New York, Deponent mailed the copy of
CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND ELECRTRONIC CASE FILING POLICIES AND PROCEDURES MANUAL
to    UNITED STATES DEPARTMENT OF EDUCATION
the    DEFENDANT    at
400 MARYLAND AVENUE, S.W.
WASHINGTON, DC 20202

Copy    mailed by    first      class mail marked          PERSONAL   &   CONFIDENTIAL       not indicating   on the outside
thereof, by return address or otherwise that said notice is from                               an   attorney or concerns an
action against the person to be served.

COMMENTS: COPY MAILED BY CERTIFIED                     MAIL RETU          CEIPT REQUESTED # 70200640000071353314

Sworn     to before      me   this
03RD day     of J             2020
                                                               MICHAEL ROTH DCA L   #2005859
                                                               PM Legal, LLC
SHAWN D FORBES                                                 75 MAIDEN LANE 11TH FLOOR
Notary Public, State of               New   York               NEW YORK,      NY     10038
No. OlF06275296                                                Reference No: 7-                      -3296555
Qualified in        KINGS COUNTY
commission Expires 01/28/2021
                    Case 1:20-cv-01224-RDB Document 19 Filed 06/04/20 Page 4 of 5
Form 10   - AFFIDAVIT    OF   MAILING ONLY
                                                                                                             P3289345



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
KNOW YOUR     IX,   ET   AL.,                                                                    index No. 1:20-Cv-01224-RDB
                                                                                 PLAINTIFF       Date Filed
                                              - vs -                                             Office No. 900001-2753
ELISABETH D. DEVOS, ET             AL.,                                                          Court Date.
                                                                                 DEFENDANT

             STATE OF NEW YORK,              COUNTY OF NEW YORK           :SS:
MICHAEL ROTH being duly sworn, deposes and says; I am over 18 years of age, not a party to this
action,     reside in the State of New York.
           and
That on 29th day of May, 2020 at a regular postal depository maintained by the United States at
Peck Slip Station, New York, New York, Deponent mailed the copy of
CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND ELECRTRONIC CASE FILING POLICIES AND PROCEDURES MANUAL
to ATTORNEY GENERAL OF THE UNITED STATES
the DEFENDANT at
U.S. DEPARTMENT OF JUSTICE 950 PENNSYLVANIA AVENUE, NW
WASHINGTON, DC 20530

Copy   mailed by     first      class mail marked      PERSONAL    &   CONFIDENTIAL      not indicating on the outside
thereof, by return address or otherwise that said notice is from                           an attorney or concerns an
action against the person to be served.

COMMENTS: COPY MAILED BY             CERTIFIED MAIL RET           RECEIPT:       0 7   2620 0000 0119 4426

Sworn     to before me this
03RD day     of JUNE, 20
                                                           MICHAEL ROTH DCA   C  2005859
                                                           PM Legal, LLC
SHAWN D FORBES                                             75 MAIDEN LANE llTH FLOOR
Notary Public, State of             New   York             NEW YORK,      NY     10038
No. OlFO6275296                                            Reference No: 7-                    -3289345
Qualified in        KINGS COUNTY
Commission Expires 01/28/2021
                      Case 1:20-cv-01224-RDB Document 19 Filed 06/04/20 Page 5 of 5
Form 10 - AFFIDAVIT OF MAILING ONLY
                                                                                                            P3296506



UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
KNOW YOUR     IX,         ET   AL.,                                                             index No. 1:20-CV-01224-RDB
                                                                                   PLAINTIFF    Date Filed
                                                 - vs -                                         Office No. 900001-2753
ELISABETH D. DEVOS, ET                  AL.,                                                    Court Date.
                                                                                   DEFENDANT

             STATE OF NEW YORK,                COUNTY OF NEW YORK           :SS:
MICHAEL ROTH being duly sworn, deposes and says; I am over 18 years of age, not a party to this
action,     reside in the State of New York.
           and
That on Olst day of June, 2020 at a regular postal depository maintained by the United States
at Peck Slip Station, New York, New York, Deponent mailed the copy of
CIVIL COVER SHEET, SUMMONS IN A CIVIL ACTION AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF AND ELECRTRONIC CASE FILING POLICIES AND PROCEDURES MANUAL
to ROBERT K. HUR
the DEFENDANT at
UNITED STATES ATTORNEY FOR THE DISTRICT OF MARYLAND,                       U.S. ATTORNEY'S OFFICE 36 S.     CHARLES
STREET, 4TH FLOOR
BALTIMORE,       MD   21201

Copy    mailed by         first       class mail marked   PERSONAL   &   CONFIDENTIAL not indicating on the outside
thereof, by return address or otherwise that said notice is from                        an attorney or concerns an
action against the person to be served.

COMMENTS:    COPY MAILED BY              CERTIFIED MAIL RETURN RECEIPT REQUESTED # 70200640000071353345

Sworn     to before me this
03RD day     of JUNE, 20 0
                                                              MICHAEL ROTH DCA     #2005859
                                                              PM Legal, LLC
SHAWN D FOR           S                                       75 MAIDEN LANE 11TH FLOOR
Notary Public, State of                  New   York           NEW YORK,     NY     10038
No. 01FO6275296                                               Reference No: 7-                 -3296506
Qualified in          KINGS COUNTY
Commission Expires 01/28/2021
